            Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 A.D, a minor, by her parents and next friends,
 E.D. and C.D.,

 and

 E.D. and C.D.,

        Plaintiffs,

        v.

 CREATIVE MINDS INTERNATIONAL PUBLIC
 CHARTER SCHOOL,                                        Civil Action No. __________________
 3700 North Capitol Street, NW
 Washington, D.C. 20011,

 and

 DISTRICT OF COLUMBIA
 OFFICE OF THE STATE SUPERINTENDENT
 OF EDUCATION,
 810 First Street NE, Ninth Floor
 Washington, D.C. 2002

        Defendants.

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                     Preliminary Statement

       1.       This is an action brought by E.D. and C.D. (“the parents”), in their own right and

on behalf of their daughter, A.D., alleging that the CMI International Public Charter School

(“CMI”) and the Office of the State Superintendent of Education (“OSSE”), failed to provide

A.D. with the free appropriate public education (“FAPE”), to which she is entitled under the

Individuals With Disabilities Education Improvement Act (“IDEA”), 20 U.S.C. §§1400 et seq.

CMI denied this student a FAPE when it failed to propose an appropriate Individualized

Education Program (“IEP”), and placement for A.D. for the 2016-17 and 2017-18 school years.

                                                  1
            Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 2 of 15




The Hearing Officer who decided the action compounded these violations when he literally

ignored the parents’ evidence and witnesses, misapplied United States Supreme Court law, and

denied the requested relief. The Hearing Officer erroneously concluded that CMI had met its

burden of proof of providing a cogent and responsive explanation for its program and placement

for A.D. The Hearing Officer also incorrectly found that despite CMI not providing A.D. a

FAPE, the parents were not entitled to reimbursement. Accordingly, the Hearing Officer denied

the parents their requested relief of funding and placement at the Lab School of Washington

(“Lab School”). Due to any of these errors, the Court should reverse the Hearing Officer’s

Decision.

                                           Jurisdiction

       2.       This Court has jurisdiction pursuant to the IDEA, 20 U.S.C. §§ 1400 et seq., and

28 U.S.C. §§ 1331 and 1343. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

       3.       Plaintiffs have exhausted their administrative remedies and seek to reverse the

order of a Hearing Officer in the Office of Dispute Resolution of the Office of the State

Superintendent of Education, case number Case # 2018-0123 (July 27, 2018).


                                              Parties

       4.       A.D. is a thirteen-year-old, educationally disabled student who at all times

relevant to this action resided in the District of Columbia. Her parents, E.D. and C.D., bring this

action on A.D.’s behalf and in their own right.

       5.       CMI is a District of Columbia public charter school which has elected to be its

own local educational agency (“LEA”) under the IDEA for special education purposes.

       6.       OSSE is the state education agency (“SEA”) for the District of Columbia.




                                                  2
             Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 3 of 15




                                          Factual Allegations


        7.         A.D. is a thirteen-year old student who lives in the District of Columbia and who

currently attends the Lab School.


        8.         A.D. has been diagnosed with dyslexia and a Specific Learning Disability in

Written Expression and has been found eligible for special education services as a student with

disabilities under the IDEA.

        9.         A.D. attended Hyde-Addison Elementary School (“Hyde-Addison”), from pre-

kindergarten through first grade. While there, she struggled with reading, writing, and spelling

and often needed encouragement to participate in small group instruction or classroom activities.

        10.        Despite each of these difficulties, A.D. received no special education services

while at Hyde-Addison, even though her parents had requested academic and cognitive testing.

        11.        A.D. enrolled at the CMI International Public Charter School (“CMI”), for second

grade at the start of the 2012-13 school year.

        12.        In August 2012, A.D. was assessed by Dr. Jami Temple at CMI’s request to

determine her cognitive and academic functioning and any disabilities that may be impacting

those abilities.

        13.        Dr. Temple assessed A.D. using the Weschler Intelligence Scale for Children,

Fourth Edition (“WISC-IV”), and found that A.D.’s intellectual functioning generally fell into

the average range, but her working memory was underdeveloped. Dr. Temple noted that this

struggle with working memory would impede her academic progress, especially when multi-step

directions were given.

        14.        Dr. Temple administered the Woodcock Johnson Tests of Achievement, Third

Edition (“WJ-III”), and found that A.D. placed in the high average range for broad reading with

                                                    3
            Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 4 of 15




strengths in word reading and fluency and in the average range for broad math abilities.

However, Dr. Temple found A.D. needed a significant amount of encouragement and prompting

to complete math tasks and she had not yet mastered foundational math concepts.

           15.   A.D. scored in the low range in writing on the WJ-III, well below the expected

score based on age and grade level. She was unable to complete the writing fluency subtest

because she was unable to independently write complete sentences using three target words.

           16.   Based on both A.D.’s scores and Dr. Temple’s observations, Dr. Temple

diagnosed A.D. with a Specific Learning Disability in Written Expression and recommended that

she receive special education services. Dr. Temple concluded that A.D. needed a well-structured

classroom with small group and one-to-one support available.

           17.   Dr. Temple’s report was submitted to the CMI IEP team and A.D. was found

eligible for special education services as a child with a Specific Learning Disability (“SLD”).

           18.   CMI developed an IEP for A.D. but failed to incorporate all of Dr. Temple’s

recommendations, including goals in the area of written expression.

           19.   A.D.’s IEP was updated in June 2013, at the end of second grade, and provided

two hours of specialized instruction per week outside the general education setting, specifying

three goals in written expression.

           20.   The IEP also stated that A.D. benefitted from specialized and small group

instruction both inside and outside the general education setting, but A.D.’s service hours

consisted of only two hours per week of specialized instruction outside the general education

setting.

           21.   A.D.’s progress reports over her time at CMI demonstrated that her IEP goals

remained largely the same from year to year because she did not accomplish the goals.



                                                 4
          Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 5 of 15




         22.   In the third grade during the 2013-14 school year, A.D.’s IEP included a written

expression goal that stated, “when writing words from the 2nd and 3rd grade Dolch list, A.D.

will correctly spell the words in 8 out of 10 opportunities.” A progress report dated November

11, 2013 stated A.D. was making progress on this goal and she was able to write up to sixty

percent of the sight words. However, a progress report dated June 16, 2014, stated that this goal

had not yet been introduced. On June 10, 2015 the exact same goal was included in a progress

report and her progression on this goal remained unchanged into fifth grade.

         23.   On February 12, 2015, during an IEP meeting at CMI during A.D.’s fourth grade

school year, no additional goals were added to address A.D.’s inability to consistently write

second grade words. Two goals were added to the IEP to address her emotional, social and

behavioral needs, yet A.D.’s actual service time was reduced to one-and-one-half (1.5) total

hours.

         24.   The February 2015 IEP cut A.D.’s specialized instruction time was in half, down

to one hour per week outside the general education setting. No hours were offered in the general

education setting, and a mere thirty minutes per week were added for behavioral support services

outside the general education setting.

         25.   The February 12, 2015 IEP stated that, “A.D. benefits from small group

instruction both inside and outside of the general education setting,” yet it provided no such

services other than during the one hour she received specialized instruction each week. No

specialized instruction inside the general education setting was provided, despite A.D. spending

all but one hour of her school week there.

         26.   On January 10, 2016, midway through A.D.’s fifth grade year, Dr. Claudia

Salazar performed a psychoeducational evaluation of A.D. and found that she continued to have



                                                 5
            Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 6 of 15




a Specific Learning Disability in the area of writing, but also stated that, “A.D.’s difficulties in

her academic work are likely to be impacted by weaknesses in areas of attention control, working

memory and processing speed.”

        27.       Dr. Salazar made several recommendations, including the use of writing

instruction at a middle-second to middle-third grade level, technology that may make writing

tasks easier for A.D. and suggested she be more fully evaluated to determine if she had attention

issues or more learning disabilities. Those evaluations were never performed by the school.

        28.       On February 10, 2016, an IEP meeting was held and much of Dr. Salazar’s report

was incorporated in the notes section. Goals in the areas of written expression and emotional,

social and behavioral development were updated, and goals in the area of reading were added for

the first time.

        29.       However, A.D.’s service hours remained exactly the same, except that thirty

minutes of OT consultation service per month were added. Parents had previously made several

requests for an OT evaluation and were told it would be scheduled, though it never was. This IEP

was the first time OT was addressed at all by CMI. However, the OT services were not actually

provided.

        30.       The February 10, 2016 IEP still provided one hour per week of specialized

instruction outside the general education setting, no specialized instruction inside the general

education setting, and thirty minutes per week of behavioral support services outside general

education.

        31.       The IEP again stated that A.D. benefitted from small group instruction inside and

outside the general education setting, but did not provide for any such instruction other than the




                                                   6
         Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 7 of 15




one hour per week of specialized instruction. Progress reports for the year again provided

virtually no insight into A.D.’s actual progress.

       32.     The parents regularly communicated with the staff at CMI about their concerns

for A.D. They made it clear that they did not feel her academic needs were being met and that

she was growing increasingly frustrated and anxious. The parents also requested increased

counseling services to address A.D.’s anxiety, and pointed out work avoidance behaviors and

attention issues. Still, A.D.’s services remained unchanged under her IEP and her needs were

never adequately or appropriately addressed.

       33.     In the winter and spring of 2016, A.D.’s parents met with CMI to discuss the

transition to middle school, and shared that they were considering other programs.

       34.     A.D.’s parents began exploring nonpublic special education programs for A.D. in

the second semester of fifth grade and asked CMI staff to complete teacher recommendation

forms as part of the application process.

       35.     At the end of March 2016, Lab School accepted A.D. into its program for the

upcoming school year.

       36.     In April 2016, the parents informed CMI that A.D. had been offered a space at

Lab School and would not be returning for the 2016-17 school year.

       37.     At no time in the spring or summer of 2016 did CMI convene an IEP meeting to

discuss the parents’ concerns or A.D.’s transition to middle school.

       38.     A.D.’s parents placed her at the Lab School for the 2016-17 school year, provided

formal written notice to CMI and OSSE of this placement on August 4, 2016, and reserved their

right to seek reimbursement for the tuition paid to the Lab School.




                                                    7
          Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 8 of 15




         39.   On August 8, 2016, Lauren Baum, counsel for CMI, responded to the parents’

notice letter and stated that she was working to set up a meeting time to review the parents’

change in placement request.

         40.   On August 17, 2016, Ms. Baum communicated again, stating that because A.D.

had been unenrolled from CMI and enrolled at the Lab School, CMI would not be able to move

forward with any meetings. Specifically, she stated that OSSE would not allow CMI to move

forward with a placement review or a change in placement meeting. For such a meeting to occur,

parents would need to reenter the lottery for CMI or enroll at another DCPS school.

         41.   On September 2, 2016, OSSE’s position was reiterated in an email by Zoe

Thomas, Assistant General Counsel to OSSE. Ms. Thomas wrote: “OSSE obviously cannot

assist an [Local Educational Agency (“LEA”)] in locating a nonpublic placement for a student

that is not enrolled with the LEA.”

         42.   Ms. Baum then reiterated CMI’s and OSSE’s positions in a September 8, 2016

email.

         43.   A.D. began sixth grade in the Intermediate Program at Lab School and

immediately began receiving full-time specialized instruction in a self-contained setting,

including forty-five minutes weekly of individual psychological services.

         44.   Lab School developed its own IEP in the fall of 2016, providing her with full-time

special education services, individual psychological services, and numerous robust IEP goals to

address academic and psychological needs.

         45.   At Lab School, A.D. received several accommodations including, but not limited

to, one-to-one assistance during writing, a scribe, frequent/constant check-ins, a repetitive and




                                                 8
          Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 9 of 15




consistent writing process procedure, prompts for attention, visual prompts for math processes,

additional processing time, and a multi-sensory approach to learning.

       46.     In February 2017, the parents hired Amy Mounce, an educational consultant, to

provide her opinion and expertise on appropriate programming for A.D.

       47.     On February 3 and 27, 2017, Ms. Mounce observed A.D. in her writing and math

classes at Lab School. In both classes, she observed a low student-to-teacher ratio and an

assistant working frequently with A.D. to keep her on task and doing her work.

       48.     In her writing class, A.D.’s difficulty with the writing process and attentional

issues were quite apparent. She was provided scribing and one-to-one assistance, but still

required frequent reminders and prompts to focus on the writing assignment.

       49.     Ms. Mounce spoke with A.D.’s teacher at Lab School and found that this was not

a typical day for A.D. because she did “much better” in terms of work production. Her teacher

also expressed that A.D. had difficulty with socialization, as she often preferred to read a book

rather than interact with peers.

       50.     During her second observation, Ms. Mounce observed A.D. in her math class and

found frequent off-task behavior. In fact, A.D. only remained on task when the assistant sat next

to her and provided verbal and nonverbal redirection.

       51.     In her observation report, Ms. Mounce noted A.D.’s weaknesses in written

expression, initiating and maintaining tasks, work completion, materials management,

distractibility, following multi-step directions, spelling, self-advocacy, and body awareness.

       52.     In May 2017, A.D.’s therapist at Lab School, Dr. Lorraine Simon, reported her

psychotherapy progress since beginning the Intermediate program at Lab School. Due to past

negative experiences at her previous school, Dr. Simon reported that A.D. experienced difficulty



                                                 9
          Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 10 of 15




discussing challenging feelings or discomfort, but that she was learning coping strategies to help

her manage her feelings. She continued to recommend individual psychotherapy once per week

to focus on expanding coping and problem-solving skills.

         53.   On May 23, 2017, an IEP meeting was held at Lab School with A.D.’s parents

and Ms. Mounce to discuss her progress since the beginning of the school year. Her teacher,

Lauren Miller, reported that A.D. had made some nice gains in all academic areas after a hard

adjustment. At the beginning of the year, it was difficult for her to do any academic writing, but

she made significant progress and was now able to structure and write a paragraph.

         54.   At the Lab School IEP meeting, her parents reported that A.D.’s social/emotional

functioning had significantly improved since beginning at Lab. However, she still needed to

work on taking risks and socializing with peers more often.

         55.   In a Lab School Intermediate End-of-Year Progress Report, A.D.’s teachers

reported the areas in which she had improved and areas of weakness that persisted. Overall,

A.D. had a very successful first year at Lab and would transition to the Junior High for seventh

grade.

         56.   On August 7, 2017, without any IEP or placement proposed from CMI, A.D.’s

parents again notified CMI and OSSE that A.D. would be placed at the Lab School for her

upcoming seventh grade year, and they reserved the right to seek reimbursement.

         57.   On August 14, 2017, Ms. Thomas once again asserted that OSSE would not enter

into a change in placement meeting if A.D. was not enrolled at the public school.

         58.   This refusal to meet forced the parents to choose between enrolling A.D. in an

inappropriate program while the IEP process was still underway or forfeiting all rights under the




                                                10
            Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 11 of 15




IDEA and enrolling in an appropriate program, further denying A.D. the FAPE to which she is

entitled.

        59.     With OSSE’s unwillingness to reconvene an IEP meeting and resulting failure to

offer A.D. a FAPE, the parents filed a request for a due process hearing on January 3, 2018.

        60.     The first day of hearing took place on March 15, 2018 and the parents presented

their case which included the testimony of their experts, Amy Mounce, Jessica Lux, and Dr.

Doug Fagen, as well as A.D.’s mother. CMI also presented a portion of their case, including

testimony of the school director and registrar.

        61.     The hearing was set to continue on March 19, 2018, but due to a sudden death in

A.D.’s family, needed to be rescheduled. The parties discussed their availability for the second

day of hearing and found the first mutually-available date was May 4, 2018.

        62.     Due to such a large gap between the first and second days of hearing, the parents

requested the hearing transcript of March 15, 2018 from the Office of Dispute Resolution.

        63.     On April 25, 2018, the parents were informed by Sharon Courm of the Office of

Dispute Resolution that the transcript could not be transcribed. The parents, through counsel,

immediately notified the hearing officer and opposing counsel of this development and requested

a conference call to discuss the issue.

        64.     On May 1, 2018, the parties participated in a teleconference and reluctantly

agreed the case needed to start from the beginning due to the apparent absence of a verbatim

record and the potential prejudice to the parents. At the suggestion of the hearing officer, the

hearing request was withdrawn on May 2, 2018.




                                                  11
        Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 12 of 15




       65.       On May 4, 2018, the parents re-filed their complaint against both CMI and OSSE

requesting reimbursement for the 2016-17 and 2017-18 school years, including all related

services, and that A.D. be placed at Lab School for the 2018-19 school year.

       66.       The due process hearing was convened on July 9, 13, and 16, 2018 before

Hearing Officer Michael Lazan.

       67.       At the hearing, the parents again presented testimony from their experts, Amy

Mounce, Jessica Lux, the Assistant Head of the Junior High at Lab School, and Dr. Doug Fagen,

a Lab psychologist, as well as A.D.’s mother.

       68.       The parents’ witnesses testified to A.D. significant educational and

social/emotional needs which impact her throughout the school day.

       69.       The parents’ witnesses all testified to the significant benefit that A.D. is receiving

at Lab School.

       70.       The Hearing Officer issued his Decision on July 27, 2018, granting some and

denying some of the parents’ requested relief.

       71.       The Hearing Officer concluded that there was nothing in the record to suggest that

A.D.’s services in written language should have been reduced in her February 2016 IEP.

       72.       The Hearing Officer properly concluded that A.D.’s February 2016 IEP was

inappropriate for her, denying her educational benefit and a FAPE.

       73.       The Hearing Officer improperly dismissed CMI and OSSE’s failure to propose

any IEP and placement for the 2017-18 school year.

       74.       The Hearing Officer improperly concluded that A.D.’s LEA for the 2017-18

school year should be District of Columbia Public Schools and not CMI.




                                                   12
        Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 13 of 15




       75.     The Hearing Officer incorrectly concluded that OSSE, as the SEA, had no

responsibility to provide A.D. a FAPE for the 2017-18 school year.

       76.     The Hearing Officer correctly found the CMI did not meet its burden in proving

that A.D.’s February 2016 IEP provided her with sufficient specialized instruction and that CMI

failed to offer A.D. a FAPE.

       77.     The Hearing Officer properly concluded that the parents demonstrated that A.D.’s

placement at Lab School was proper under the IDEA.

       78.     The Hearing Officer improperly reduced the parents’ tuition reimbursement by

fifty percent for the 2016-17 school year, erroneously holding that the parents should have

provided CMI with earlier notice of their intent to place A.D. at Lab School and seek

reimbursement.

       79.     The Hearing Officer improperly denied the parents requested relief for the 2017-

18 school year.

       80.     The Hearing Officer’s Decision contains multiple errors of fact and law.

       81.     Many of the Hearing Officer’s finds of fact are not regularly made.

       82.     The Hearing Officer applied incorrect legal standards in reaching his Decision.

       83.     The parents are aggrieved by the Hearing Officer’s Decision.

       84.     The parents have exhausted their administrative remedies.

                                            COUNT I

                            (Failure to provide a Free Appropriate Public Education)

       85.     Plaintiffs incorporate as though restated each of the factual allegations stated in

paragraphs 1 through 84.




                                                 13
         Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 14 of 15




       86.     Defendant’s failure to provide A.D. with a free appropriate public education

violates plaintiffs’ rights under the IDEA and District of Columbia law.

                                             COUNT II

                      (Failure to Offer Appropriate Program and Placement)

       87.      Plaintiffs incorporate as though restated each of the factual allegations stated in

paragraphs 1 through 84.

       88.     The failure of the Hearing Officer to order defendant to place and fund A.D. in an

appropriate program and placement violates the IDEA and District of Columbia law.

                                            COUNT III

                    (Failure of the Hearing Officer to Render a Proper Decision)

       89.     Plaintiffs incorporate as though restated each of the factual allegations stated in

paragraphs 1 through 84.

       90.     The Hearing Officer committed error and violated plaintiffs’ due process rights

under the IDEA and District of Columbia law by failing to render a proper decision based on an

accurate and impartial understanding of the facts.

       91.     The Hearing Officer committed error and violated the plaintiffs’ due process

rights under the IDEA and District of Columbia law by failing to apply correct legal standards.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiffs respectfully request that this Court:

               1.       Issue judgment for plaintiffs and against defendant;

               2.       Issue declaratory relief that defendant violated plaintiffs’ rights under
applicable law;

              3.      Issue injunctive relief, vacating the Decision of the Hearing Officer and
ordering defendant to reimburse plaintiffs for the tuition expenses and costs incurred in enrolling



                                                  14
         Case 1:18-cv-02430-CRC Document 1 Filed 10/24/18 Page 15 of 15




A.D. at The Lab School of Washington from the beginning of the 2016-17 school year through
the present;

                4.      Order defendant to place and fund A.D. at the Lab School of Washington
and declare it to be her current educational placement under the IDEA;

               5.      Order defendant to pay plaintiffs’ reasonable attorneys’ fees and costs,
including the fees and costs of this action; and

               6.     Award any other relief that this Court deems just.



                                                     Respectfully Submitted,

                                                                    /s/
                                                     Michael J. Eig                 #912733
                                                     Matthew B. Bogin               #911552
                                                     Paula A. Rosenstock            #494580
                                                     Meghan M. Probert              #1004929

                                                     MICHAEL J. EIG AND ASSOCIATES, P.C.
                                                     5454 Wisconsin Avenue
                                                     Suite 760
                                                     Chevy Chase, Maryland 20815
                                                     (301) 657-1740

                                                     Counsel for Plaintiffs




                                                15
